ROBINSON, J.
Concurring in part and dissenting in part.
There was no competent evidence presented at the hearing which we are here reviewing that Sergeant Stack conveyed any information about an internal departmental investigation (Rule 2.700.20). Hearsay and inferences on hearsay are inadmissible. The fact that Sergeant Stack’s first name, Art, was mentioned on the tapes cannot infer that the *28information attributed to him was in fact received from him because the declarants on the tape were not available for cross-examination.
The only competent evidence supporting the County’s discipline was Sergeant Stack’s advising Bemkrant to testify truthfully after Bemkrant told him that Bemkrant was being called to testify at an internal investigation.
This was a technical violation of Metro Dade Police Department Standard Operating Procedure No. 4-14 which prohibits talking to the subject of an investigation about the allegations. Any evidence that Sergeant Stack did anything more was only proven by inadmissible hearsay.
I would remand the case to Dade County to reconsider Sergeant Stack’s suspension in light of the County’s basing its suspension on evidence which was clearly inadmissible.